         Case 1:16-cv-07175-AJN Document 104 Filed 07/27/21 Page 1 of 1




July 27, 2021

By ECF
Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re: Koestler v. Shkreli, 16-CV-7175 (S.D.N.Y.) (AJN)

Dear Judge Nathan:

       Pursuant to Your Honor’s Individual Rule 4A. Sealing and Redactions Not Requiring
Court Approval, Respondent respectfully submits a redacted version of the Curriculum Vitae of
Daniel Alonso.

        Pursuant to Your Honor’s Individual Rule 4B, Respondent has filed an unredacted version
with a request that the same be sealed consistent with the Southern District’s ECF Privacy Policy
(“Privacy Policy”) and guidance relating to the treatment of sensitive personal data outlined in
Your Honor’s Individual Rule 4A. (ECF 101, 102)

       I appreciate the Court’s time and consideration.

                                                    Respectfully submitted,

                                                    /s/
                                                    Brianne Murphy
                                                    Murphy Group CNY, PLLC
                                                    600 Pennsylvania Avenue SE, Suite 200
                                                    Washington, DC 20003
                                                    Phone: (347) 524-1415
                                                    Attorneys for Respondent Martin Shkreli
